DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to pre-appeal brief request
This communication is responsive to the applicant's pre-appeal brief request filed on 09/07/2021.  
The examiner withdrew previous claim rejection under 35 USC 112 (a) (new matter issue) and related priority issue, because the applicant’s arguments regarding rejected/objected limitation/issue are supported by the provisional application (specifically by paragraphs: 17 and 21).  
The examiner withdrew prior art rejection under 35 USC 103, because of (i) a decision of reopen prosecution in a pre-appeal conference (filed on 09/21/2021), (ii) a result of examiner’s further prior art search (see detail in attached search report), and (iii) the applicant’s argument(s) (see Remarks: pages 4-5) which is/are reconsidered to overcome previous claim rejection under 35 USC 103.

Allowable Subject Matter
Claims 1-19 are allowed.
The examiner’s statement for allowance is based on the same/similar reason(s) as the applicant’s arguments in the pre-appeal brief request filed on 09/07/2021 (see detail in Remarks: 

The prior art of record, AWAD et al. (US 9,319,221), SALVADOR et al. (US 9,275,637) and HIMMELSTEIN et al. (US 2003/0122652) , provided numerous related teachings and techniques.  However, the combined features as claimed/argued, are not anticipated by, nor made obvious over the prior art of the record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre_Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 

QH/qh
October 23, 2021
/QI HAN/Primary Examiner, Art Unit 2659